Citation Nr: 0428787	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for memory loss due to 
undiagnosed illness. 

2.  Entitlement to service connection for joint pain due to 
undiagnosed illness.  

3.  Entitlement to service connection for allergic rhinitis.  

4.  Entitlement to service connection for a disc bulge at the 
C5-6 level with cervical radiculopathy, claimed as numbness 
of the hands and feet.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that he began to experience memory loss, 
joint pain, allergies and numbness of the hands and feet in 
1996.  The Board has reviewed the record, and is of the 
opinion that additional development is necessary prior to the 
completion of its appellate review.  

The record reflects that the veteran suffered injury in a 
motor vehicle accident in 1987 while on active duty (see 
medical report of April 2003 and hearing testimony at pages 
and 10).  Available service records do not verify a period of 
service in 1987.  The veteran's DD Form 214 shows prior 
service of 3 months and 12 days and prior inactive service of 
10 years, 4 months and two days.  There is no confirmation of 
active service prior to September 1990.  Specifically, the 
REMARKS section of the DD Form 214 indicates that prior 
service recorded does not account for any active duty for 
training prior to September 1990.  The Board observes that 
the RO has taken action to obtain clarification of the 
veteran's service dates and the acquisition of any additional 
records.  Requests have been made to the National Personnel 
Records Center (NPRC) that informed the RO in December 2002 
that the records needed had not been retired.  As a 
consequence, the RO addressed its inquiry to the veteran's 
unit Commander.  January 2003 and December 2003 letters were 
addressed to the Commander of the 778th Maintenance Company; 
however, no response has been obtained.  Information 
regarding the veteran's dates of service and any additional 
service medical records would be helpful in the instant case.  

Also, records pertaining to the 1987 injury have not been 
obtained and associated with the current record.  These 
reports may be helpful in determining the etiology of current 
disability.  While the veteran currently associates his 
symptoms of numbness with undiagnosed illness, the Board 
finds the clinical record has indicated presence of a disc 
bulge in the cervical spine.  

Moreover, the Board observes that the veteran's service 
medical records show that the he complained of weakness and 
numbness in the lower extremities in January 1995.  When 
examined in April 2004, additional testing was recommended.  
It appears that the recommended EMG nerve conduction study 
was performed, but the referred to MRI does not appear to 
have been performed.  Also, nexus opinion is necessary in 
order to determine whether current complaints are associated 
with injury, disease or event noted during his military 
service.  

Finally, additional examination is necessary to obtain 
complete diagnosis with respect to the veteran's claimed 
joint pain, memory loss and allergies.  Nexus opinions should 
be obtained in order to determine whether current complaints 
are related to injury, disease or event noted during his 
military service.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should make another attempt to 
verify the veteran's periods of active 
service, active duty for training and 
inactive duty for training.  In 
particular, it should be determined if 
the veteran performed any period of 
service during 1987.  Also, the type of 
service should be clarified, that is 
whether it was active duty, active duty 
for training or inactive duty training.  
In addition, any available reports of 
treatment should be obtained.  If it is 
determined that the veteran did not 
perform a period of active service during 
1987, that fact should be stated.  

2.  The veteran should be afforded a VA 
mental disorders examination in order to 
determine the current nature and etiology 
of any existing memory loss.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide a 
complete diagnosis, if no diagnosis can 
be reached, the examiner should state 
that fact.  Based on a review of the 
clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has memory 
loss associated with injury, disease or 
event noted in his military service.  In 
particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current memory loss is causally related 
to the veteran's military service.  If 
his symptoms are due to undiagnosed 
illness as a result of service in the 
Persian Gulf, the examiner should so 
specify.  The clinical basis for the 
opinion should be set forth in detail.   

3.  The veteran should be afforded a 
joint examination in order to determine 
the current nature and etiology of any 
existing joint pain.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
asked to provide a complete diagnosis.  
If no diagnosis can be reached, the 
examiner is requested to state that fact.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has joint pain associated with 
injury, disease or event noted in his 
military service.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current joint pain is causally related to 
the veteran's military service.  If any 
of the symptoms are due to undiagnosed 
illness as a result of service in the 
Persian Gulf, the examiner should so 
specify.  The clinical basis for the 
opinion should be set forth in detail.   

4.  The RO should afford the veteran VA 
otolaryngology examination in order to 
the current nature and etiology of any 
existing allergies.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  Based on a review 
of the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has an 
allergic condition associated with 
injury, disease or event noted in his 
military service.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current allergic condition is causally 
related to the veteran's military 
service.  The clinical basis for the 
opinion should be set forth in detail.   

5.  The veteran should be afforded a VA 
neurological examination in order to 
determine the current nature and etiology 
of existing numbness in the upper and 
lower extremities.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner is 
requested to reach a complete diagnosis 
and determine whether symptoms are 
associated with disability in the 
cervical spine or an undiagnosed illness.  
If a cervical spine disability is 
diagnosed, the examiner is requested to 
estimate the date of onset of such 
disability.  If that date preexists the 
veteran's period of active service, the 
examiner is requested to state whether 
the disability underwent an increase 
beyond its natural progress during the 
veteran's period of active service.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has disability associated with 
injury, disease or event noted in his 
military service.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current numbness in the extremities is 
causally related to the veteran's 
military service.  The clinical basis for 
the opinion should be set forth in 
detail.  

6.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




